Citation Nr: 1745267	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for peripheral vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.

The issue of peripheral vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is as likely as not that the Veteran's diagnosed bilateral sensorineural hearing loss had its initially onset in service.

2. Tinnitus is as likely as not related to the Veteran's active service or service connected hearing loss.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An August 2012 Disability Benefits Questionnaire (DBQ) shows a diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The Veteran's complaints of tinnitus are also noted.  Element (1) of Shedden has been met.

The record does not reflect treatment or diagnosis of hearing loss for VA purposes in service.  The Veteran does not necessarily argue the contrary.  He attributes his current hearing loss and tinnitus to in-service exposure to noise from large engines and a variety of weaponry, including guns, mortars, grenades, and tank guns.  See September 2012 Correspondence.  His DD-214 documents his military occupational specialty of marine engineer with service in the Republic of Vietnam.  The Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), while the record does not reflect treatment or diagnosis of hearing loss for VA purposes in service, the lay evidence supports the Veteran's claim of experiencing hearing loss since service.  The Veteran has stated that he noticed a shift in hearing acuity while in service that has progressively worsened over time.  His spouse reported that the Veteran had hearing problems following service which were not present before and that she noticed a change in his hearing shortly after he returned home.  She described having to repeat herself more often, especially when the Veteran was not facing her.  She also indicated that his hearing has progressively worsened in their 43 years of marriage.  

Taken together with the circumstances of the Veteran's service and the aforementioned lay statements, the totality of the evidence supports the finding that the onset of the Veteran's current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  

The Board has considered the December 2009 VA examiner's opinion that the Veteran's hearing loss was not caused by or a result of acoustic trauma during service.  See October 2009 Medical Treatment Record, Government Facility.  However, there is no indication that consideration was given to the lay history presented by the Veteran and his wife.  The opinion is therefore inadequate and outweighed by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

With respect to tinnitus, the evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The August 2012 DBQ contains a negative nexus opinion and noted inconsistencies in the Veteran's reports of the onset of his tinnitus.  However, at his September 2016 hearing, the Veteran explained that he experienced ringing in the ears continuously since service, but did not seek treatment for it until his tinnitus had considerably worsened.  Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; The MERCK Manual, Section 7, Ch. 85, Inner Ear.    

Despite the negative nexus opinion, the Board finds the Veteran's competent and credible reports of tinnitus to be of equal weight to the medical opinion.  In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, the provision from the MERCK manual, and credible lay testimony, the Board finds the evidence is at least in relative equipoise regarding tinnitus.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



	(REMAND ON NEXT PAGE)



REMAND

The Veteran asserts that he experiences dizziness as a result of the in-service right eardrum perforation or, alternatively, due to his bilateral sensorineural hearing loss and tinnitus.  See February 2010 VA examination; September 2016 Hearing Transcript.  The Veteran underwent a VA examination in February 2010 to determine the etiology of his dizziness.  The examiner stated that an electronystagmography showed peripheral vestibular pathology and possibly peripheral cupulolithiasis.  The examiner was unable to determine the etiology of the peripheral vertigo, but opined that the condition was more likely than not related to service, because the Veteran reported experiencing the condition since service.

The examiner's positive nexus opinion linking peripheral vertigo to service is not supported by any reasoned medical explanation; in fact, the examiner questioned such a link when he stated that an eardrum perforation generally "will not give rise to peripheral vertigo."  The examiner stated that the etiology of peripheral vertigo was unclear, but did not explain the reasons for this conclusion or otherwise address whether the condition could be related to the Veteran's hearing loss and tinnitus.  In the absence of a reasoned medical explanation for the examiner's opinion, it is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An addendum opinion should be obtained to determine the etiology of the Veteran's dizziness, including whether the condition is related to his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.



2. Then, return the file to the examiner who completed the February 2010 ear examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a disability manifested by dizziness that had its onset in service or is caused or aggravated by his hearing loss and tinnitus.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


